Citation Nr: 1641389	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  10-41 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected hiatal hernia with duodenitis.

2.  Entitlement to service connection for a respiratory disorder, to include asthma and restrictive airway disease, to include as secondary to service-connected hiatal hernia with duodenitis and nutcracker's esophagus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service-connected hiatal hernia with duodenitis and nutcracker's esophagus, and secondary to a respiratory disorder.

4.  Entitlement to an earlier effective date for the grant of service connection for nutcracker esophagus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, C.A.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1976 to July 1979 and from October 1988 to August 1994.  The Veteran had service in Southwest Asia from December 1990 to February 1991, and was awarded the Parachutist Badge.

This case comes before the Board of Veterans' Appeals (the Board) from May 2009, February 2010, and June 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before a Decision Review Officer (DRO) in November 2010 and a videoconference hearing before the undersigned Veterans' Law Judge in November 2013.  Transcripts of both proceedings have been associated with the claims file.

The Board remanded the case in February 2014 for further development.  Unfortunately additional development is required before the Board can adjudicate the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claims for further development in February 2014.  The Board instructed the AOJ to attempt to obtain private treatment records and outstanding VA medical records from June 2011 to present; afford the Veteran a VA respiratory examination; afford the Veteran a VA psychiatric examination; afford the Veteran a VA hiatal hernia examination; and to readjudicate the Veteran's claims.  

Preliminarily, the Board notes that in February 2016 the Veteran submitted excerpts of medical records from the VA Salt Lake City Healthcare System.  The excerpts were dated in October 2015; however, the most recent VA medical records associated with the claims file are dated in February 2014.  Additionally, in an August 2014 statement, the Veteran reported he had an appointment on August 6, 2014 with Dr. K., who provided psychiatric care.  As the Veteran's submissions indicate the existence of outstanding VA medical records from February 2014 to present, those records should be associated with the claims file.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Moreover, in March 2016 the Veteran submitted a copy of a February 2015 letter denying his claim for vocational rehabilitation services and requesting he submit additional information.  The claims file does not contain the Veteran's claim for vocational rehabilitation or any evidence pertaining to that claim.  Vocational rehabilitation records are generally stored separately from VA treatment records.  As these records may be relevant to his appeals, they should be obtained.

Additionally, during the Veteran's Board hearing, he testified that he was sent a letter by the Social Security Administration (SSA) regarding his claim for severe depression.  See November 2013 Hearing Transcript, pg. 16.  It is unclear from the record whether the Veteran filed a claim for SSA disability benefits.  Because the aforementioned records are potentially relevant to his claim, an attempt must be made to obtain them.  See Waddell v. Brown, 5 Vet. App. 454 (1993); 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was afforded psychiatric, respiratory, and hernia examinations in April 2014, however for the following reasons further medical clarification is required.  With regard to the psychiatric examination, it appears that the examiner used the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) 5 in evaluating the Veteran's psychiatric conditions.  However, the regulation adopting the DSM 5 is not applicable to appeals that were certified to the Board prior to August 4, 2014.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  As the Veteran's appeal was certified to the Board in March 2011, his claim is governed by the DSM IV.  While the Board acknowledges that the DSM 5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim of service connection for an acquired psychiatric disorder be considered using the DSM IV criteria.  

Moreover, the examiner only provided an opinion for persistent depressive disorder, despite the Veteran having diagnoses of major depressive disorder and attention disorder during the appeal period.  See February 7, 2013 Psychiatry E&M Note.  Further, in response to the examiner's finding that the Veteran had no further followup treatment from his in-service psychiatric care until 2003, the Veteran's representative asserted that the Veteran's daily marijuana use from 1994 to 2003 was a form of self-treatment for his psychiatric symptoms prior to receiving formal treatment and medication.  See June 2016 Appellate Brief, pg. 4.  The representative also presented a previously unraised theory of entitlement, asserting that the Veteran's depression may be caused or aggravated by his service-connected hiatal hernia and / or nutcracker esophagus.  Thus, remand for a new psychiatric examination using the DSM IV criteria and an opinion addressing the newly raised theories of entitlement is warranted.

As for the Veteran's respiratory examination, the Veteran's representative challenged the rationale of the examiner's opinion, stating that reliance on the lack of treatment in service was not a proper basis for rendering a negative opinion.  The Court of Appeals for Veterans Claims (the Court) has held that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against a claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Review of the opinion indicates that the lack of documented treatment in-service was not the sole basis for the examiner's conclusion.  Nevertheless, while the examiner stated that there was no evidence in the service treatment records that the Veteran ever reported or complained of any respiratory problems after returning from Southwest Asia, an August 27, 1993 treatment record indicates the Veteran was seen for sinus problems and reported having an upper respiratory infection for the past week.  Thus the opinion is based on an inaccurate factual premise.  Additionally, the Veteran's representative asserted a previously unraised theory of entitlement, stating that the Veteran's respiratory disorder may be caused or aggravated by his service-connected hiatal hernia and / or nutcracker esophagus.  See June 2016 Appellate Brief, pp. 4-5.  In support, the representative cited an October 6, 2015 VA treatment record from Dr. J. J. noting that the Veteran's GERD was likely contributing to the reactivity of airways.  Thus, an addendum opinion is required.

With regard to the hiatal hernia examination, the clinician was asked to provide an opinion on whether the Veteran's symptoms, collectively, are productive of considerable or even severe impairment of health.  The examiner did not do so.  Therefore, an addendum opinion is required.  If additional medical evidence obtained on remand suggests the Veteran's hiatal hernia condition has changed in severity since the April 2014 VA examination, the Veteran should be provided a new examination.

Lastly, the Board notes that the AOJ granted service connection for nutcracker esophagus in a July 10, 2014 rating decision.  In an August 15, 2014 statement, the Veteran expressed disagreement with the effective date assigned for that disability.  To date, the AOJ has not acknowledged the Veteran's disagreement.  To cure this defect, on remand, the AOJ should address this matter in a Statement of the Case.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015); see also Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ should return the claims file to the Board with respect to this particular issue only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims.

2.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's claimed disabilities from February 2014 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

Additionally, obtain the Veteran's vocational rehabilitation file and associate it with the claims file.

3.  Request, directly from the SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

4.  Next, schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders, in accordance with the DSM IV.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately January 2009.

b)  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is related to or had its onset during service, to include the Veteran's in-service complaints in September 1993.

c)  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is caused by or related to the Veteran's service-connected hiatal hernia and / or nutcracker esophagus, or the Veteran's respiratory disorder.

d)  For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disorder is aggravated by the Veteran's service-connected hiatal hernia and / or nutcracker esophagus, or the Veteran's respiratory disorder.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's acquired psychiatric disorder found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected hiatal hernia and / or nutcracker esophagus.

In rendering the requested opinions, the examiner should comment on the representative's assertion that the Veteran's documented daily marijuana use was a form of self-treatment for his psychiatric symptoms prior to receiving formal treatment and medication.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Next, return the claims file to the author of the April 2014 VA respiratory disorders examination report, or an appropriate substitute as necessary.  If the examiner determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and respond to the following:

a)  Identify any diagnosed respiratory disorders present from March 2011. 

b)  For each diagnosed disorder, state whether it is at least as likely as not (a probability of 50 percent or greater) that it had its onset in service or is otherwise related to service.

c)  For each diagnosed disorder, state whether it is at least as likely as not (a probability of 50 percent or greater) that it was caused by the Veteran's service-connected hiatal hernia and / or nutcracker esophagus.

d)  For each diagnosed disorder, state whether it is at least as likely as not (a probability of 50 percent or greater) that it is aggravated by the Veteran's service-connected hiatal hernia and / or nutcracker esophagus.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's respiratory disorder found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected hiatal hernia and / or nutcracker esophagus.

The clinician should comment on the October 2015 VA treatment record noting that the Veteran's GERD was likely contributing to the reactivity of airways.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Thereafter, if evidence obtained on remand suggests the Veteran's hiatal hernia condition has changed in severity since April 2014, schedule the Veteran for a new hiatal hernia examination.  Otherwise, return the claims file to the author of the April 2014 hiatal hernia examination for an addendum.  The claims file must be made available to and reviewed by the clinician, and if an examination is performed any indicated studies should be performed.

The AOJ should ensure that the examination report provides all information required for rating purposes and should specifically indicate the presence, frequency, and severity of the following symptoms: epigastric distress; dysphagia; pyrosis; regurgitation; vomiting; hematemesis; melena; material weight loss; anemia or other nutritional insufficiency; or pain in the arm, shoulder, or substernal area.

*The clinician should also indicate whether the symptoms, collectively, are productive of considerable or even severe impairment of health.*

7.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

8.  Issue a SOC to the Veteran and his representative which addresses the issue of entitlement to an earlier effective date for the grant of service connection for nutcracker esophagus.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of that issue following the issuance of the SOC unless he perfects his appeal.

9.  Thereafter, complete any other development deemed necessary and then readjudicate the Veteran's increased rating and service connection claims.  If a complete grant of the benefits requested is not awarded, issue a SSOC to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




